DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/05/2022 with respect to the finality of the previous Office Action have been fully considered but they are not persuasive. As explained previously in the Advisory Action dated 04/27/2022, The Applicant's request for the withdrawal of finality for the previous Final Office action is denied because the action was properly made final using the same references as had previously been presented as discussed previously. Applicant's arguments are unpersuasive. Applicant argues that Jeffryes does not teach "continuous signals Cn that are each made as a periodic repetition of a template pn, that includes a swept-frequency signal". Specifically, the Applicant argues that Jeffryes does not teach a "template pn” that includes the swept-frequency signal. Applicant argues that Jeffryes teaches a sweep which is a swept-frequency signal and therefore not a template. However, the Applicant does not sufficiently define a template so as to distinguish it from the sweep of Jeffryes. The sweep of Jeffreys combined with the 2 second interval as shown in Figure 1 meets the definition of a template as provided by the Applicant, as it includes a swept-frequency signal. Furthermore, Applicant's own template as provided in the specification is a sum of a swept-frequency signal and a time padded with zeros which to one of ordinary skill in the art would be indistinguishable from the sweep plus reset time provided by Jeffryes. Applicant further argues that Jeffryes does not teach a "continuous signal" of a periodic repetition of the template. As explained above, if one takes the 'sweep+reset' of Jeffryes as the template in to mirror Applicants 'swept-frequency signal padded with zeros’ template, it is easy to see the set of Group 1 emissions as provided in Table 1 as the continuous signal made up of periodic repetitions of the 'template’. For these reasons the finality of the previous Office Action will be maintained.
Applicant’s arguments with respect to the independent claims 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments to the claim render the claims inoperable and are therefore rejected under 35 U.S.C. 101 as discussed below.  
Applicant’s amendments to the claims are sufficient to overcome the rejections under 35 U.S.C. 112 of claims 6, 7, 15, 16, and 21.  Accordingly the rejections have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The claim recites “receiving a calendar time tsweep” in line 12, which one of ordinary skill in the art would read as being a singular time with reference to a calendar.  This is in line with the usage of “the subset of the continuous signal Cn starts at the calendar time tsweep” in lines 13-14.  However, in lines 15-16, the claim recites “actuating each set n of the plural sets of vibratory sources at corresponding calendar times tsweep” which would lead one of ordinary skill in the art to believe that tsweep comprises multiple different times.  Adding to the lack of clarity is the recitation of “no waiting time relative to another set of the plural sets of the vibratory sources” in lines 16-17, which would require that all the vibratory sources be activated at the same time, i.e. with no waiting time, and therefore all have the same calendar time tsweep.  
Claim 1 recites the limitation "the continuous signal Cn" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The claim references continuous signals Cn in the plural, but does not distinguish which of the continuous signals previously referenced should be interpreted as “the continuous signal Cn”.
Claims 3-9 depend from claim 1 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The claim recites “receiving a calendar time tsweep” in line 7, which one of ordinary skill in the art would read as being a singular time with reference to a calendar.  This is in line with the usage of “the subset of the continuous signal Cn starts at the calendar time tsweep” in lines 16-17.  However, in lines 18-19, the claim recites “actuate each set n of the plural sets of vibratory sources at corresponding calendar times tsweep” which would lead one of ordinary skill in the art to believe that tsweep comprises multiple different times.  Adding to the lack of clarity is the recitation of “no waiting time relative to another set of the plural sets of the vibratory sources” in lines 19-20, which would require that all the vibratory sources be activated at the same time, i.e. with no waiting time, and therefore all have the same calendar time tsweep.  
Claim 10 recites the limitation "the continuous signal Cn" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The claim references continuous signals Cn in the plural, but does not distinguish which of the continuous signals previously referenced should be interpreted as “the continuous signal Cn”.
Claims 12-18 depend from claim 10 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The claim recites “receiving a calendar time tsweep” in line 10, which one of ordinary skill in the art would read as being a singular time with reference to a calendar.  This is in line with the usage of “the subset of the continuous signal Cn starts at the calendar time tsweep” in lines 19-20.  However, in lines 21-22, the claim recites “actuate each set n of the plural sets of vibratory sources at corresponding calendar times tsweep” which would lead one of ordinary skill in the art to believe that tsweep comprises multiple different times.  Adding to the lack of clarity is the recitation of “no waiting time relative to another set of the plural sets of the vibratory sources” in lines 22-23, which would require that all the vibratory sources be activated at the same time, i.e. with no waiting time, and therefore all have the same calendar time tsweep.  
Claim 19 recites the limitation "the continuous signal Cn" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The claim references continuous signals Cn in the plural, but does not distinguish which of the continuous signals previously referenced should be interpreted as “the continuous signal Cn”.
Claims 21-23 depend from claim 19 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12-19, and 21-23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claim 1 recites “actuating each set n of the plural sets of vibratory sources at corresponding calendar times tsweep, with no waiting time relative to another set of the plural sets of the vibratory sources, wherein each vibratory source in the set of n vibratory sources is actuated based on the product Sn” in lines 15-18.  As discussed above, the claim lacks clarity with respect to tsweep where it could be interpreted one of two ways: (1) there is a singular tsweep, in which case all the vibratory sources are actuated at the same time, or (2) there is a tsweep for each set of vibratory sources which is different for each set.  Either interpretation results in an inoperative claim.  In the case of the first interpretation, if all vibratory sources are actuated at the same time and “each vibratory in the set of n vibratory sources is actuated based on the product Sn” as required in lines 17-18, then all of the sources would be sweeping the same signal simultaneously, violating the limitation that “a frequency in the swept-frequency signal sn is emitted in one of the continuous signals Cn after a record length LR has passed from the frequency being emitted in any other of the continuous signals” as required in lines 6-8.  In the case of the second interpretation, having individual nonidentical tsweep times for each set of vibratory sources would mean violating the limitation that they be activated “with no waiting time relative to another set of the plural sets of the vibratory sources” as required in lines 16-17.  Therefore, there is no interpretation of the claims in which all claim limitations can be met, and thus the claim as written is inoperable.  
Claims 3-9 depend from claim 1 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.
Claim 10 recites “actuate each set n of the plural sets of vibratory sources at corresponding calendar times tsweep, with no waiting time relative to another set of the plural sets of the vibratory sources, wherein each vibratory source in the set of n vibratory sources is actuated based on the product Sn” in lines 18-21.  As discussed above, the claim lacks clarity with respect to tsweep where it could be interpreted one of two ways: (1) there is a singular tsweep, in which case all the vibratory sources are actuated at the same time, or (2) there is a tsweep for each set of vibratory sources which is different for each set.  Either interpretation results in an inoperative claim.  In the case of the first interpretation, if all vibratory sources are actuated at the same time and “each vibratory in the set of n vibratory sources is actuated based on the product Sn” as required in lines 20-21, then all of the sources would be sweeping the same signal simultaneously, violating the limitation that “a frequency in the swept-frequency signal sn is emitted in one of the continuous signals Cn after a record length LR has passed from the frequency being emitted in any other of the continuous signals” as required in lines 12-14.  In the case of the second interpretation, having individual nonidentical tsweep times for each set of vibratory sources would mean violating the limitation that they be activated “with no waiting time relative to another set of the plural sets of the vibratory sources” as required in lines 19-20.  Therefore, there is no interpretation of the claims in which all claim limitations can be met, and thus the claim as written is inoperable.  
Claims 12-18 depend from claim 10 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.
Claim 19 recites “actuating each set n of the plural sets of vibratory sources at corresponding calendar times tsweep, with no waiting time relative to another set of the plural sets of the vibratory sources, wherein each vibratory source in the set of n vibratory sources is actuated based on the product Sn” in lines 21-24.  As discussed above, the claim lacks clarity with respect to tsweep where it could be interpreted one of two ways: (1) there is a singular tsweep, in which case all the vibratory sources are actuated at the same time, or (2) there is a tsweep for each set of vibratory sources which is different for each set.  Either interpretation results in an inoperative claim.  In the case of the first interpretation, if all vibratory sources are actuated at the same time and “each vibratory in the set of n vibratory sources is actuated based on the product Sn” as required in lines 23-24, then all of the sources would be sweeping the same signal simultaneously, violating the limitation that “a frequency in the swept-frequency signal sn is emitted in one of the continuous signals Cn after a record length LR has passed from the frequency being emitted in any other of the continuous signals” as required in lines 15-17.  In the case of the second interpretation, having individual nonidentical tsweep times for each set of vibratory sources would mean violating the limitation that they be activated “with no waiting time relative to another set of the plural sets of the vibratory sources” as required in lines 22-23.  Therefore, there is no interpretation of the claims in which all claim limitations can be met, and thus the claim as written is inoperable.  
Claims 21-23 depend from claim 19 and incorporate it in its entirety.  They are therefore also rejected for the reasons presented above.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645